R E C E l V E D
' UNITED sTATES DISTRICT CoURT

JAN -‘9 2019 WESTERN DISTRICT oF LoUIslANA
ALEXANDRIA DiVISIoN
TONY H. MO°HE, CLERK
WE“RE“¢S‘<A°»!%R?A?I€&SPAH'£'A"

CARL JoHNsoN
Plainti£f CNIL ACTIoN No. 1:1s-cv-1474-P
VERSUS
RAYMOND LABoRDE JUDGE DEE D. DRELL
ooRRECTIoNAL cENTER, ET AL. MAG. JUDGE PEREz-MoNTES
Respondent

 

J U D G M E N T
For the reasons contained in the Report and Recommendation of the
l\/Iagistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the Magistrate Judge’s findings under the applicable laW; it is
()RDERED that Johnson’s complaint is DENIED AND DISMISSED with
prejudice as frivolous pursuant to §1915(e)(2)(b), §1915(A), and §1997e(e).

‘YL

SIGNED this §§ day of January 2019, at Alexandria, Louisiana.

 
   

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

